Citation Nr: 0603165	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  03-25 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance (DEA) 
benefits under chapter 35, Title 38, of the United States 
Code.


REPRESENTATION

Appellant represented by:	B. Wayne Robbins, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
August 1955.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In January 2005, the Board remanded this case to obtain 
clarification with respect to the appellant's hearing 
request.  The appellant indicated that she would attend a 
videoconference hearing scheduled for April 2005.  The 
appellant failed to appear for that hearing.  Based on good 
cause shown, the hearing was ultimately rescheduled for 
January 3, 2006.  The appellant indicated that she would 
report for that hearing, but failed to appear.  To the 
Board's knowledge, the appellant has offered no explanation 
as to why she was unable to appear for the most recently 
scheduled hearing, and she has since made no request for 
another hearing.  Accordingly, the Board will proceed to a 
decision on this appeal, as if the appellant's hearing 
request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2005) 
[failure to appear for a scheduled hearing is treated as a 
withdrawal of the request].  


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was not 
established for any disability.

2.  The veteran's death in July 1999 was due solely to the 
effects of carcinoma of the pancreas. 

3.  The carcinoma of the pancreas that caused the veteran's 
death was not present within one year of the veteran's 
discharge from service and was not etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.312 (2005).

2.  Eligibility for DEA benefits under Chapter 35, Title 38, 
United States Code is not established.  38 U.S.C.A. §§ 3500, 
3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death.  She is also seeking eligibility for DEA 
benefits under Chapter 35, Title 38, United States Code.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2005), are applicable to the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  They provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in her possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  Id. at 121.  
However, the Court also stated that the failure to provide 
such notice in connection with adjudications prior to the 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the case at hand, the notice required by the VCAA and the 
implementing regulation, to include notice that the appellant 
should provide any pertinent evidence in her possession, was 
provided in a March 2002 letter from the RO to the appellant.  
The Board notes that, even though the letter requested a 
response within 60 days, it also expressly notified the 
appellant that she had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].  

Efforts were made by the RO to obtain the veteran's service 
medical records, and certification of their unavailability 
was received from the National Personnel Records Center.  
Neither the appellant nor her attorney has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  Moreover, in response 
to the March 2002 letter, the appellant submitted a VA Form 
21-4138 in April 2002 stating that she had no additional 
evidence to submit.  The Board is also unaware of any such 
outstanding evidence that could be obtained to substantiate 
the claim.  Although a VA medical opinion has not been 
obtained, for the reasons discussed below, the Board has 
determined that no such opinion is required in this case.  

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


The appellant's DEA claim is being denied based on a lack of 
legal merit.  In Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 
30, 2001) (en banc), the United States Court of Appeals for 
Veterans Claims (the Court) held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  
Therefore, based on the Court's decision in Manning, the 
Board concludes that the appellant's DEA claim is not subject 
to the provisions of the VCAA.  

Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.5 (2005).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused or contributed substantially or 
materially to cause death.  A service-connected disability is 
one which was incurred in or aggravated by active service, 
one which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.312 (2005).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2005).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c)(1) (2005); see also Gabrielson v. Brown, 7 Vet. App. 36, 
39 (1994).

DEA benefits

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of the issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 
21.3020, 21.3021 (2005).

Analysis

Cause of Death

The Certificate of Death shows that the veteran died in July 
1999.  The immediate cause of death was certified as 
carcinoma of the pancreas.  No other condition was indicated 
as an immediate or contributory cause of death.  The death 
certificate indicates that the time elapsed between the onset 
of the veteran's carcinoma of the pancreas and his death was 
6 months.

At the time of the veteran's death, service connection was 
not in effect for any disability.  The veteran was in receipt 
of a non-service-connected pension.

Although the veteran's service medical records were not 
located and are presumed to have been destroyed, the record 
contains a thorough history of the veteran's medical care, 
both private and through VA, from the late 1960s until just 
before his death.  There is no indication from any of those 
records that the veteran was diagnosed with carcinoma of the 
pancreas or any other disorder of the pancreas, or that he 
suffered any injury or disease of the pancreas until just 
prior to his death.  Based on such evidence and on the 
findings recorded on the death certificate, the Board finds 
that the terminal cancer was not present in service or until 
many years thereafter. 

With respect to medical nexus, there is no medical opinion of 
record that purports to relate the veteran's carcinoma of the 
pancreas to his military service.  The Board notes that a VA 
medical opinion has not been obtained in this case.  The VCAA 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion is 
necessary if the evidence of record contains competent 
evidence of a current disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an injury or disease in service, indicates that the claimed 
disability or symptoms may be associated with the established 
injury, or disease in service or with another service-
connected disability, but does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 C.F.R. § 3.159(c)(4) (2005); see also Charles v. 
Principi, 16 Vet. App. 370 (2002).

In this case, as the evidence does not establish an in-
service injury or disease with respect to the pancreas, but 
rather, indicates that the onset of the disease was in 1999, 
almost 45 years after his separation from active service, an 
examination or nexus opinion is not necessary to reach a 
decision on the claim.  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
See also 38 U.S.C.A. § 5103A(a)(2) (West 2002).

The appellant has stated in several submissions that the 
veteran incurred his carcinoma of the pancreas when he was 
captured during the Bay of Pigs invasion.  She stated in an 
August 2001 letter that he was a pilot for the CIA.  The 
Board takes judicial notice that the Bay of Pigs invasion 
occurred in April 1961.  According to the documentation 
contained in the claim file, as verified by the NPRC, the 
veteran was discharged from active military service in August 
1955.  While he served in the Air Force Reserves until 
September 7, 1961, there is no documentation showing that he 
had any qualifying period of active service after August 
1955.  Moreover, as discussed above, the death certificate 
clearly establishes that the veteran's carcinoma of the 
pancreas was incurred 6 months prior to his death, not during 
his active military service or during his service in the 
Reserves.  In sum, even if it were shown that the veteran was 
on active duty during his term in the Reserves, the evidence 
simply does not show that the cause of his death is related 
to such service.

The Board recognizes the obvious sincerity of the appellant's 
belief in the merits of her claim; however, the appellant is 
not a medical professional, and her opinion with respect to 
medical nexus carries no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

Accordingly, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  

DEA benefits

In this case, the Board determined that the veteran did not 
die of a service-connected disability.  The record also 
reflects that the veteran did not have a disability evaluated 
as total and permanent in nature resulting from a service-
connected disability at the time of his death.  Accordingly, 
the appellant cannot be considered an "eligible person" 
entitled to receive educational benefits.  38 U.S.C.A. § 
3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 21.3021(a) 
(2005).



Because the appellant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependents' Educational Assistance benefits under chapter 35 
are denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


